UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6441



DERRICK SHAWN RHODES,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-02-1608-2-23)


Submitted:   April 24, 2003                    Decided:   May 5, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Shawn Rhodes, Appellant Pro Se. Melody Jane Brown, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Shawn Rhodes, a state prisoner, seeks to appeal the

district    court’s    order    accepting     the    recommendation     of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).        This Court may only grant a certificate of

appealability if the appellant makes a substantial showing of the

denial of a constitutional right.           28 U.S.C. §   2253(c)(2) (2000).

When, as here, a district court dismisses a habeas petition on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).            We have independently

reviewed the record and conclude Rhodes has not made a substantial

showing of the denial of a constitutional right.            See Miller-El v.

Cockrell,   123   S.   Ct.     1029   (2003).       Accordingly,   we   deny   a

certificate of appealability and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      DISMISSED


                                        2